       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 1 of 47




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION




ASIAN AMERICANS ADVANCING                     )
JUSTICE–ATLANTA, STEVEN J.                    )
PAIK, DEEPUM PATEL, NORA                      )
AQUINO, THUY HANG TRAN,                       )
THAO TRAN, and ANJALI ENJETI-                 )
SYDOW,                                        )
                                              )
      Plaintiffs,                             )
                                              )
      v.                                      )
                                              )
BRAD RAFFENSPERGER, in his                    )
                                              )
official capacity as the Georgia              )
Secretary of State; REBECCA                   )
SULLIVAN, in her official capacity as         )
                                              )
the Vice Chair of the Georgia State           )
Election Board; DAVID WORLEY, in              )     Case No. 1:21-CV-01333-JPB
his official capacity as a member of the      )
                                              )   FIRST AMENDED COMPLAINT
Georgia      State    Election     Board;     )
MATTHEW MASHBURN, in his                      )   FOR    INJUNCTIVE  AND
official capacity as a member of the          )   DECLARATORY RELIEF
                                              )
Georgia State Election Board; and ANH         )
LE, in her official capacity as a member      )
of the Georgia State Election Board,          )
                                              )
CLAYTON COUNTY BOARD OF                       )
ELECTIONS AND REGISTRATION,                   )
DARLENE          JOHNSON,         DIANE       )
                                              )
GIVENS,         CAROL          WESLEY,        )
DOROTHY F. HALL, and PATRICIA                 )
PULLAR, Members of the Clayton                )
                                              )
County Board of Elections and                 )
Registration, in their official capacities,   )
SHAUNA DOZIER, Clayton County                 )
                                              )
Elections Director, in her official

                                              1
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 2 of 47




capacity, COBB COUNTY BOARD                   )
                                              )
OF          ELECTIONS               AND       )
REGISTRATION, PHIL DANIELL,                   )
FRED AIKEN, PAT GARTLAND,                     )
                                              )
JESSICA M. BROOKS, and DARRYL                 )
O. WILSON, JR., Members of the Cobb           )
County Board of Elections and                 )
                                              )
Registration, in their official capacities,   )
JANINE EVELER, Director of the                )
Cobb County Board of Elections and            )
                                              )
Registration, in her official capacity,       )
DEKALB COUNTY BOARD OF                        )
REGISTRATIONS                       AND       )
                                              )
ELECTIONS, ANTHONY LEWIS,                     )
SUSAN MOTTER, DELE L. SMITH,                  )
SAMUEL E. TILLMAN, and BAOKY                  )
                                              )
N. VU, Members of the DeKalb County           )
Board of Registrations and Elections, in      )
their official capacities, ERICA              )
                                              )
HAMILTON, Director of Voter                   )
Registration and Elections in DeKalb          )
County, in her official capacity,             )
                                              )
FORSYTH COUNTY BOARD OF                       )
VOTER REGISTRATIONS AND                       )
ELECTIONS, BARBARA LUTH,                      )
                                              )
MATTHEW BLENDER, JOEL NATT,                   )
CARLA RADZIKINAS, and RANDY                   )
INGRAM, Members of the Forsyth                )
                                              )
County Registration and Elections             )
Board, in their official capacities,          )
MANDI B. SMITH, Director of the               )
                                              )
Forsyth County Board of Elections and         )
Registration, in her official capacity,       )
FULTON COUNTY REGISTRATION                    )
                                              )
AND ELECTIONS BOARD, ALEX                     )
WAN,         MARK             WINGATE,        )
                                              )
KATHLEEN D. RUTH, VERNETTA                    )


                                              2
        Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 3 of 47




 K. NURIDDIN, and AARON V.                    )
                                              )
 JOHNSON, Members of the Fulton               )
 County Registration and Elections            )
 Board, in their official capacities,         )
                                              )
 RICHARD L. BARRON, Director of               )
 the Fulton County Registrations and          )
 Elections board, in his official capacity,   )
                                              )
 GWINNETT COUNTY BOARD OF                     )
 REGISTRATIONS                       AND      )
 ELECTIONS, ALICE O’LENICK,                   )
                                              )
 WANDY TAYLOR, STEPHEN W.                     )
 DAY, JOHN MANGANO, GEORGE                    )
 AWUKU,            and       SANTIAGO         )
                                              )
 MARQUEZ, Members of the Gwinnett             )
 County Board of Registrations and            )
 Elections, in their official capacities,     )
                                              )
 LYNN LEDFORD, Director of the                )
 Gwinnett       County       Board       of   )
 Registrations and Elections, in her          )
                                              )
 official capacity.                           )
                                              )
       Defendants.



         FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND
                            DECLARATORY RELIEF
      Plaintiffs ASIAN AMERICANS ADVANCING JUSTICE–ATLANTA
(“Advancing Justice–Atlanta”), STEVEN J. PAIK, DEEPUM PATEL, NORA
AQUINO, THUY HANG TRAN, THAO TRAN, and ANJALI ENJETI-SYDOW
(collectively, “Plaintiffs”) file this First Amended Complaint for Declaratory and
Injunctive Relief against Defendants BRAD RAFFENSPERGER, in his official
capacity as the Georgia Secretary of State (the “Secretary”); REBECCA



                                              3
        Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 4 of 47




SULLIVAN, in her official capacity as the Vice Chair of the Georgia State Election
Board; DAVID WORLEY, MATTHEW MASHBURN, and ANH LE, each in their
official capacity as a member of the Georgia State Election Board; CLAYTON
COUNTY BOARD OF ELECTIONS AND REGISTRATION, DARLENE
JOHNSON, DIANE GIVENS, CAROL WESLEY, DOROTHY F. HALL, and
PATRICIA PULLAR, Members of the Clayton County Board of Elections and
Registration, in their official capacities; SHAUNA DOZIER, Clayton County
Elections Director, in her official capacity; COBB COUNTY BOARD OF
ELECTIONS AND REGISTRATION, PHIL DANIELL, FRED AIKEN, PAT
GARTLAND, JESSICA M. BROOKS, and DARRYL O. WILSON, JR., Members
of the Cobb County Board of Elections and Registration, in their official capacities;
JANINE EVELER, Director of the Cobb County Board of Elections and
Registration, in her official capacity; DEKALB COUNTY BOARD OF
REGISTRATIONS AND ELECTIONS, ANTHONY LEWIS, SUSAN MOTTER,
DELE L. SMITH, SAMUEL E. TILLMAN, and BAOKY N. VU, Members of the
DeKalb County Board of Registrations and Elections, in their official capacities;
ERICA HAMILTON, Director of Voter Registration and Elections in DeKalb
County, in her official capacity; FORSYTH COUNTY BOARD OF VOTER
REGISTRATIONS AND ELECTIONS, BARBARA LUTH, MATTHEW
BLENDER, JOEL NATT, CARLA RADZIKINAS, and RANDY INGRAM,
Members of the Forsyth County Registration and Elections Board, in their official
capacities; MANDI B. SMITH, Director of the Forsyth County Board of Elections
and Registration, in her official capacity; FULTON COUNTY REGISTRATION
AND ELECTIONS BOARD, ALEX WAN, MARK WINGATE, KATHLEEN D.
RUTH, VERNETTA K. NURIDDIN, and AARON V. JOHNSON, Members of the


                                         4
          Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 5 of 47




Fulton County Registration and Elections Board, in their official capacities;
RICHARD L. BARRON, Director of the Fulton County Registrations and Elections
board,        in   his   official   capacity;   GWINNETT    COUNTY       BOARD      OF
REGISTRATIONS AND ELECTIONS, ALICE O’LENICK, WANDY TAYLOR,
STEPHEN W. DAY, JOHN MANGANO, GEORGE AWUKU, and SANTIAGO
MARQUEZ, Members of the Gwinnett County Board of Registrations and
Elections, in their official capacities; LYNN LEDFORD, Director of the Gwinnett
County Board of Registrations and Elections, in her official capacity, and allege as
follows:
                                    I.    INTRODUCTION
         1.        Georgia voters’ performance in the 2020 election cycle was a triumph
for American democracy. In the face of numerous obstacles, including a global
pandemic, Georgia held a safe and secure election, in which millions of Georgians
were able to make their voices heard. Asian American and Pacific Islander (“AAPI”)
voters personified Georgia’s successes. AAPI voter turnout in Georgia nearly
doubled between the 2016 and 2020 elections. The widespread availability of
absentee-by-mail ballots, also known as mail-in ballots, played a key role in this
record turnout. During the 2020 election cycle, AAPIs voted by absentee-by-mail
ballot at a higher rate than any other racial group in Georgia. Local election officials
and civic groups, such as Plaintiff Advancing Justice–Atlanta, played a key role in
helping AAPI voters exercise their rights to participate in the democratic process.
         2.        Rather than celebrate and build upon these successes, the Georgia
legislature has emphatically rejected them. Senate Bill 202 (“SB 202”), adopted in
the immediate aftermath of record turnout from AAPI and other voters of color,
systematically undermines or outright prohibits the election procedures that helped


                                                5
        Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 6 of 47




facilitate AAPI participation in the 2020 Presidential election (“General Election”)
and subsequent 2021 U.S. Senate runoff elections (“Runoff Elections”). SB 202
perpetrates explicit and per se voter suppression. In particular, SB 202 erects new
obstacles to voting that burden the rights of AAPI voters and other voters of color.
      3.     Unfortunately, these tactics are familiar. Georgia’s long history of
racially discriminatory election procedures is well-established, and the rhetoric and
circumstances around SB 202’s passage place the bill squarely in the lineage of prior
attempts to suppress non-white voters. But from poll taxes to “white primaries” to
literacy tests, courts have rejected past efforts to deny Georgia voters of color equal
access to the democratic process. SB 202 should meet the same fate on the scrap
heap of history.
      4.     SB 202’s discriminatory overhaul of Georgia’s election procedures is
particularly harmful to AAPI voters with respect to the numerous ways in which it
restricts absentee-by-mail voting. SB 202 dramatically reduces the time during
which voters may request and return absentee-by-mail ballots, eliminates drop-off
locations, bars local and state officials from proactively mailing absentee ballot
applications, imposes new, burdensome voter identification requirements, and
criminalizes certain handling and return of completed absentee ballot applications.
      5.     No community will feel SB 202’s baseless restrictions on absentee
voting more forcefully than AAPI voters. During the General Election, AAPI voters
relied on absentee-by-mail voting at a rate higher than all groups of voters.
Approximately 40% of AAPI voters cast absentee-by-mail ballots, compared to the
overall absentee-by-mail voting rate of around 26%. Similarly, during the Runoff
Elections, approximately 34% of AAPI voters cast absentee ballots by mail,
compared to the overall absentee voting rate of around 24%. Further demonstrating


                                          6
        Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 7 of 47




a preference for mail-in voting, roughly one-third of Georgia’s AAPI registered
voters requested absentee ballots in the General Election—a higher rate of
application than the average across all racial groups.
      6.     As these statistics reflect, absentee-by-mail ballots facilitate greater
AAPI participation in Georgia’s elections. The Asian American community has a
higher proportion of foreign-born residents compared to other racial groups in
Georgia, and limited English proficiency (“LEP”) remains common in the Georgia
Asian American community. Newly naturalized citizens, first time voters, and LEP
voters often need more time to review their ballot materials and/or seek assistance
from persons authorized under Georgia law. Absentee-by-mail voting allows these
voters crucial time and resources that may be less available or accessible through in-
person voting.
      7.     The hurdles that absentee-by-mail voting aim to overcome have only
been exacerbated for the AAPI community by the COVID-19 pandemic. The global
pandemic has contributed to a surge in anti-AAPI violence, due in part to use of
racist slurs like “China virus” or “kung flu” to refer to coronavirus. Incidents of
violence or harassment against the AAPI community are not a new phenomenon but
jumped by almost 150% in 2020. Nearly 3,800 anti-AAPI hate incidents were
reported from March 19, 2020 to February 28, 2021, the majority of which were
reported by AAPI women. This alarming escalation in threats and harassment has
created a climate in which many Asian Americans fear for their safety in unfamiliar
public places, further complicating the participation of Asian American voters in
2020 and 2021.
      8.     These fears were heartbreakingly realized on March 16, 2021, when a
white gunman murdered six women of Asian descent at Asian-owned spas in the


                                          7
        Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 8 of 47




Atlanta area. In the wake of that mass shooting, and in light of frequent and
continuing reports across the country of AAPI-targeted assaults and killings, many
Asian American voters in Georgia feel much less safe in public spaces. Given this
ongoing spate of anti-Asian violence, the accessibility of absentee-by-mail voting
has taken on particular importance for the AAPI community.
      9.     Especially considering the continuing and compelling need for
maintaining the absentee voting procedures Georgia employed in the 2020 election
cycle, SB 202’s sponsors have provided no justification for undermining those
procedures. Despite having the most scrutinized state election count in a generation,
Georgia election officials found no significant irregularities or fraud in any method
of voting, including the extensive use of absentee-by-mail voting. Claims disputing
the validity of absentee ballots have been repeatedly rejected by Georgia officials
and the courts. The most recent elections were, in the words of Secretary
Raffensperger, “secure, reliable, and efficient.”
      10.    In contrast to the well-documented integrity of Georgia’s most recent
elections, SB 202’s sponsors have put forth no credible evidence to justify their
sweeping overhaul of Georgia’s election procedures. Through a rushed and closed-
door legislative process, the General Assembly ignored numerous public outcries
warning that the bill would disproportionately impact Georgia’s voters of color.
While the state legislature chose to disregard the discriminatory effects of SB 202,
the courts should not.
      11.    SB 202’s challenged provisions deny AAPI voters a full and equal
opportunity to participate in the political process. By both purposeful intent and
resulting impact, the challenged provisions violate Section 2 of the Voting Rights




                                          8
        Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 9 of 47




Act (“VRA”) of 1965, as well as the rights of voters of color under the Fourteenth
and Fifteenth Amendments to the United States Constitution.
       12.    The challenged provisions further violate the right to vote of all Georgia
voters under the First and Fourteenth Amendments to the United States Constitution.
Any state restriction on the right to vote, no matter how slight, “must be justified by
relevant and legitimate state interests sufficiently weighty to justify the limitation.”
Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 191 (2008) (quotation marks
omitted). In addition to its impermissible discriminatory impacts, SB 202 imposes
severe burdens on all voters’ fundamental rights, without any relevant and legitimate
state interest to justify them.
       13.    After the record-setting turnout in the 2020 election cycle by voters of
color, including AAPI voters, SB 202 is an obvious attempt to roll back the clock to
the racially-restrictive voting practices of Georgia’s discredited past. That attempt
should be categorically rejected. Accordingly, this Court should declare the
challenged sections of SB 202 unlawful and unconstitutional and permanently enjoin
their enforcement.
                       II.    JURISDICTION AND VENUE
       14.    Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to redress
the deprivation under color of state law of rights secured by the United States
Constitution.
       15.    This Court has original jurisdiction over the subject matter of this action
pursuant to 28 U.S.C. §§ 1331 and 1343, because the matters in controversy arise
under the Constitution and laws of the United States.
       16.    This Court has personal jurisdiction over the Defendants, who are sued
in their official capacities only.


                                            9
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 10 of 47




       17.    Venue is proper in the U.S. District Court for the Northern District of
Georgia pursuant to 28 U.S.C. § 1391(b)(2) and under Local Civ. R. 3.1 because,
inter alia, several defendants reside in this district and this division, and a substantial
part of the events that gave rise to Plaintiffs’ claims occurred in this judicial district.
Plaintiffs also operate and/or reside within this district and division.
       18.    This Court has the authority to enter a declaratory judgment pursuant
to 28 U.S.C. §§ 2201 and 2202.
                                    III.   PARTIES
       19.    By carrying out the challenged provisions of SB 202, Defendants cause
organizational and individual harm to Plaintiffs.
       20.    Plaintiff Advancing Justice–Atlanta is a nonpartisan, nonprofit
organization founded in 2010 and located in Norcross, Georgia. Advancing Justice–
Atlanta is dedicated to protecting the civil rights of AAPIs and other immigrant
communities in Georgia through policy advocacy, civic engagement and organizing,
legal services, and litigation. As part of its civic engagement and organizing work,
Advancing Justice–Atlanta engages in voter registration, get out the vote (“GOTV”),
and election protection activities in local, state, and federal elections, with a primary
focus on AAPI communities.1 Advancing Justice–Atlanta conducts its GOTV work



1
  Plaintiffs recognize myriad diversities among and within Asian American, Asian
and Asian immigrant, and Native Hawaiian and Pacific Islander communities,
including distinct characteristics, histories, and experiences of these groups, and
differences in how they encounter discrimination in Georgia and beyond. Plaintiff
uses the term “Asian American” or “AAPI” (Asian American Pacific Islander)
generally in reference to the communities with whom it works currently in Georgia,
and in the context of aggregated data that does not distinguish between Asian
American and the Native Hawaiian and Pacific Islander communities.

                                            10
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 11 of 47




and other voter protection work across the state, including in the counties in which
Defendants operate. Advancing Justice–Atlanta conducts all of its election-related
activities in English and multiple non-English languages. Its GOTV efforts for the
June 2020 primary, General Election, and Runoff Elections included outreach to
thousands of Georgia voters in Korean, Chinese, Vietnamese, Hindi, and Spanish
encouraging them to vote early in person or by mail. Advancing Justice–Atlanta also
assists voters with navigating different steps of the voting process, including helping
them return completed absentee ballot applications.
      21.    SB 202 will impair Advancing Justice–Atlanta’s ability to engage in its
projects by forcing the organization to divert resources and undertake significant
efforts to counteract and stem the negative impact that SB 202 will have on AAPI
voters and other LEP voters’ ability to vote absentee-by-mail.2 These efforts will
include educating voters on new restrictions related to voting by mail, such as the
shortened time window for requesting an absentee ballot; the new photo ID
requirement for requesting an absentee ballot; limitations upon absentee ballot drop-
off locations; prohibitions on who can return a completed absentee ballot
application; and further information that voters must provide on their absentee
ballots. SB 202 will require Advancing Justice–Atlanta to expend additional voter-
education efforts, such as producing significant print and digital materials;



2
  Throughout this First Amended Complaint, references to “absentee-by-mail
voting,” “absentee voting,” “mail-in voting,” and all similar variations refer to
mailing an absentee ballot using the postal service, hand delivering an absentee
ballot to the county registrar, or dropping off an absentee ballot at an official drop
box. The terms do not refer to early in-person voting using the ballot marking device
voting machines.


                                          11
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 12 of 47




translating these materials into multiple languages; and distributing them through
various channels, including social media, traditional media, ethnic media, and text
messaging platforms. Advancing Justice–Atlanta will need to train staff and educate
its community partners on SB 202’s changes to the voting by mail process.
      22.    Advancing Justice–Atlanta will also need to help AAPI and other LEP
voters navigate or resolve higher voting hurdles they will face under SB 202. For
example, Advancing Justice–Atlanta will need to identify and assist voters whose
absentee ballot applications are rejected for failure to submit required ID documents
or voters whose absentee ballots are rejected because of missing or mismatching
identifying information on their ballots. Advancing Justice–Atlanta will also be
required to create, translate, and distribute guides to AAPI communities explaining
how voters can cure these errors.
      23.    All of these efforts will require Advancing Justice–Atlanta to divert
significant financial and organizational resources to minimize the harmful effects
that SB 202, particularly its changes to absentee-by-mail voting, will have on AAPI
communities. This diversion of resources will deplete the already limited resources
Advancing Justice–Atlanta otherwise devotes to existing GOTV and election
protection efforts.
      24.    Plaintiff Steven J. Paik is a 69-year-old Korean American and
registered voter in Gwinnett County. Mr. Paik voted for the very first time in the
General Election. In the past, Mr. Paik did not vote because his limited English
proficiency made navigating the voting process challenging. In the General Election,
however, he was able to apply for and cast a mail-in ballot with the help of
Advancing Justice–Atlanta. Advancing Justice–Atlanta provided Mr. Paik with
information in Korean on how to vote by mail, which he used to complete and submit


                                         12
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 13 of 47




his absentee ballot. In the Runoff Elections, Mr. Paik had to apply for an absentee
ballot twice. When his ballot did not arrive after he requested it the first time, he
contacted Advancing Justice–Atlanta for assistance; he eventually received his mail-
in ballot approximately two weeks before Election Day. Mr. Paik opted to vote
absentee-by-mail primarily to reduce language barriers, minimize health risks, and
avoid long lines. Mr. Paik decided to use a drop box in Dacula to vote in both the
General and Runoff Elections because of the convenience and reliability.
      25.    Plaintiff Deepum Patel is an Indian American and registered voter in
Fulton County. During the last few elections in Georgia, Mr. Patel wanted to vote
by mail in part because he is the primary caretaker of his young child. Although he
applied to vote by mail for the August 2020 primary runoff (“Primary Runoff”), Mr.
Patel did not receive his absentee ballot in time and so had to vote in person. In
September 2020, Mr. Patel requested an absentee-by-mail ballot to vote in the
General Election. He elected to return his ballot to a drop box because he believes
drop boxes are the most secure, reliable, and convenient way of voting. For the
General Election, Mr. Patel dropped off his ballot at a drop box at the Ponce De Leon
Branch Library ahead of Election Day, sometime after early voting hours for that
day had already ended. During the Runoff Elections, Mr. Patel again voted by
dropping his mail-in ballot off at the drop box outside of the Ponce De Leon Branch
Library.
      26.    Plaintiff Nora Aquino is a Filipina American and registered voter in
DeKalb County. At 82 years old, she is a retired nurse who previously worked at the
VA hospital for over 20 years. During the 2020 election cycle, Ms. Aquino wanted
to vote by mail because of her age and the fact that she is unable to drive. Although
Ms. Aquino requested an absentee ballot with the help of her daughter for the


                                         13
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 14 of 47




General Election, she never received it. As a result, her daughter had to drive her,
during the middle of her work day, to a polling location on the last day of early
voting so Ms. Aquino could vote in person. For the Runoff Elections, Ms. Aquino
successfully applied for an absentee mail-in ballot with assistance from her daughter.
She voted by dropping her ballot at a drop box at Brookhaven City Hall after
business hours.
      27.    Plaintiff Thuy (“Angie”) Hang Tran is a Vietnamese American and
registered voter in Gwinnett County. In the General Election, Ms. Angie Tran and
her mother voted early in person in the evening after they both finished work. They
waited in line for approximately 30 minutes and cast their ballots at approximately
7 p.m. For the Runoff Elections, Ms. Angie Tran elected to vote absentee-by-mail
to accommodate her long and unpredictable working hours and to minimize health
risks during a global pandemic. She submitted her ballot at a drop box at Shorty
Howell Park on a Saturday afternoon. Ms. Angie Tran also assisted her LEP mother,
Plaintiff Thao Tran, in applying for and completing an absentee ballot. Since the
Runoff Elections, Ms. Angie Tran’s preference for absentee-by-mail voting
increased due to greater fear of in-person voting amid a dangerous rise in anti-Asian
violence.
      28.    Plaintiff Thao Tran is an LEP Vietnamese-American refugee and
registered voter in Gwinnett County. She is employed as a caretaker, and her job
requires her to work long hours, from approximately 8:30 a.m. to 6:00 p.m. Monday
through Friday. For the General Election, which was only the second election in
which she has ever voted, Ms. Thao Tran went with her daughter, Plaintiff Angie
Tran, to an early voting location at the end of her work day. Ms. Thao Tran opted to
vote absentee-by-mail in the Runoff Elections for greater flexibility and to avoid the


                                         14
         Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 15 of 47




stress and inconvenience of voting in person. With assistance from her daughter, Ms.
Thao Tran successfully applied for and received an absentee ballot. Ms. Thao Tran’s
daughter also assisted her in filling out the ballot. Her daughter also dropped off their
ballots at the drop box at Shorty Howell Park on a Saturday afternoon.
      29.     Plaintiff Anjali Enjeti-Sydow is an Indian American and registered
voter in Fulton County. She regularly engages in efforts to increase Asian American
voter turnout in Georgia. She worked as a Fulton County poll worker during the
Primary Runoff, General Election, and Runoff Elections. Ms. Enjeti-Sydow,
together with her husband and daughter, voted by absentee-by-mail ballot for all
three elections, using a drop box outside of the Ocee Library in Johns Creek each
time. During each election, Ms. Enjeti-Sydow’s family dropped off their ballots on
Sundays, when the library was closed. Ms. Enjeti-Sydow opted to use absentee-by-
mail ballots because she believes they are the most secure way to vote, particularly
given the convenience and reliability of drop boxes.
      30.     As discussed further below, SB 202 will harm Plaintiffs Paik, Patel,
Aquino, Angie Tran, Thao Tran, and Enjeti-Sydow in the future by further restricting
their ability to apply for, receive, and cast mail-in ballots, including by using drop
boxes.
      31.     Defendant Brad Raffensperger is Georgia’s Secretary of State. He is
sued in his official capacity. As Secretary of State, Defendant Raffensperger is
Georgia’s chief elections official, O.C.GA. § 21-2-210. He is responsible for
administering and implementing Georgia’s election laws and regulations as well as
coordinating Georgia’s compliance with the National Voter Registration Act of 1993
(52 U.S.C. § 20507, et seq.). He routinely issues guidance to Georgia’s county
election officials on elections procedures and requirements.


                                           15
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 16 of 47




      32.     Defendants Rebecca N. Sullivan, David J. Worley, Matthew Mashburn,
and Anh Le are members of the State Election Board and are named herein in their
official capacities. As members of the State Election Board, they are responsible for
promulgating rules and regulations “conducive to the fair, legal, and orderly conduct
of primaries and elections”; “to obtain uniformity in the practices and proceedings
of [elections officials], as well as the legality and purity in all primaries and
elections”; and “to define uniform and nondiscriminatory standards concerning what
constitutes a vote and what will be counted as a vote for each category of voting
system used in this state.” See O.C.G.A. § 21-2-31.
      33.     Defendant Clayton County Board of Elections and Registration is
responsible for the conduct of primary and general elections in Clayton County,
O.C.G.A. §§ 21-2-40; 21-2-70, consistent with state statutes and the guidance of the
Secretary of State.
      34.     Defendants Darlene Johnson, Diane Givens, Carol Wesley, Dorothy
Foster Hall, and Patricia Pullar are the Members of the Clayton County Board of
Elections and Registration, reside in Clayton County, and are sued in their official
capacities.
      35.     Defendant Shauna Dozier is the Clayton County Elections Director and
is sued in her official capacity. Defendant Dozier is responsible for the day-to-day
operations of running elections in Clayton County, to the extent such power does not
conflict with the power of the Secretary of State.
      36.     Defendant Cobb County Board of Elections and Registration is
responsible for the conduct of primary and general elections in Cobb County,
O.C.G.A. §§ 21-2-40; 21-2-70, consistent with state statutes and the guidance of
the Secretary of State.


                                         16
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 17 of 47




      37.     Defendants Phil Daniell, Fred Aiken, Pat Gartland, Jessica M. Brooks,
and Darryl O. Wilson, Jr. are the Members of the Cobb County Board of Elections
and Registration, reside in Cobb County, and are sued in their official capacities.
      38.     Defendant Janine Eveler is the Director of the Cobb County Board of
Elections and Registration and is sued in her official capacity. Defendant Eveler is
responsible for the day-to-day operations of running elections in Cobb County, to
the extent such power does not conflict with the power of the Secretary of State.
      39.     Defendant DeKalb County Board of Registration and Elections is
responsible for the conduct of primary and general elections in DeKalb County,
O.C.G.A. §§ 21-2-40; 21-2-70, consistent with state statutes and the guidance of the
Secretary of State.
      40.     Defendants Anthony Lewis, Susan Motter, Dele Lowman Smith,
Samuel E. Tillman, and Baoky N. Vu are the Members of the DeKalb County Board
of Registration & Elections, reside in DeKalb County, and are sued in their official
capacities.
      41.     Defendant Erica Hamilton is the Director of Voter Registration and
Elections in DeKalb County and is sued in her official capacity. Defendant Hamilton
is in charge of the day-to-day operations of running elections in DeKalb County, to
the extent such power does not conflict with the power of the Secretary of State.
      42.     Defendant Forsyth County Board of Voter Registrations and Elections
is responsible for the conduct of primary and general elections in Forsyth County,
O.C.G.A. §§ 21-2-40; 21-2-70, consistent with state statutes and the guidance of the
Secretary of State.
      43.     Defendants Barbara Luth, Matthew Blender, Joel Natt, Carla
Radzikinas, and Randy Ingram are the Members of the Forsyth County Board of


                                         17
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 18 of 47




Voter Registrations and Elections, reside in Forsyth County, and are sued in their
official capacities.
       44.    Defendant Mandi B. Smith is the Director of the Forsyth County Board
of Voter Registrations and Elections and is sued in her official capacity. Defendant
Smith is responsible for the day-to-day operations of running elections in Forsyth
County, to the extent such power does not conflict with the power of the Secretary
of State.
       45.    Defendant Fulton County Registration and Elections Board is
responsible for the conduct of primary and general elections in Fulton County,
O.C.G.A. §§ 21-2-40; 21-2-70, consistent with state statutes and the guidance of the
Secretary of State.
       46.    Defendants Alex Wan, Mark Wingate, Kathleen D. Ruth, Vernetta
Keith Nuriddin, and Aaron V. Johnson are the Members of the Fulton County
Registration and Elections Board, reside in Fulton County, and are sued in their
official capacities.
       47.    Defendant Richard L. Barron is the Director of the Fulton County
Registration and Elections Board and is sued in his official capacity. Defendant
Barron is responsible for the day-to-day operations of running elections in Fulton
County, to the extent such power does not conflict with the power of the Secretary
of State.
       48.    Defendant Gwinnett County Board of Registrations and Elections is
responsible for the conduct of primary and general elections in Gwinnett County,
O.C.G.A. §§ 21-2-40; 21-2-70, consistent with state statutes and the guidance of the
Secretary of State.




                                        18
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 19 of 47




      49.    Defendants Alice O’Lenick, Wandy Taylor, Stephen W. Day, John
Mangano, George Awuku, and Santiago Marquez are the Members of the Gwinnett
County Board of Registrations and Elections, reside in Gwinnett County, and are
sued in their official capacities.
      50.    Defendant Lynn Ledford is the Director of the Gwinnett County Board
of Registrations and Elections and is sued in her official capacity. Defendant Ledford
is responsible for the day-to-day operations of running elections in Gwinnett County,
to the extent such power does not conflict with the power of the Secretary of State.
                          IV.    FACTUAL ALLEGATIONS
   A. Georgia AAPI Voters and the Recent Elections
      51.    Due in large part to efforts of organizations like Advancing Justice–
Atlanta to advance voter participation, including by ensuring access to absentee- by-
mail voting, AAPI voters in Georgia were able to turn out in record numbers during
the recent elections—nearly doubling AAPI voter turnout from 2016. Many who
voted did so for the first time; in one district in Georgia, as many as two out of five
AAPI voters were first-time voters.
      52.    This is no small feat. Although AAPIs are among the fastest growing
racial groups in Georgia, they generally have lower voter turnout than other racial
groups. This is in part due to the fact that limited English proficiency and linguistic
isolation (that is, not having any household member over 14 who speaks English)
are common among AAPI communities, and linguistic isolation has long been
recognized as a barrier for civic participation, including voting. For context, more
than one in five AAPI households in Georgia are LEP households. And while Asian
Americans make up less than five percent of Georgia’s total population, they form




                                          19
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 20 of 47




approximately one quarter (24.39%) of the state’s LEP population. Thus, obstacles
that affect LEP voters disproportionately impact AAPI voters.
      53.    In addition to linguistic challenges, AAPIs endure socioeconomic ones,
which the pandemic has only exacerbated. For example, according to one report,
over 17% of Asian Americans in Georgia lack health insurance. And more than 25%
of Georgia’s Pacific Islanders live in poverty, in comparison to the overall poverty
rate of about 15%.
      54.    Moreover, since 2020, the Asian American community has experienced
an alarming surge in anti-Asian American violence. Although overall 2020 reported
hate crimes decreased by 7% from the previous year, anti-Asian hate crimes
increased by nearly 150% in the same period. From March 2020 to February 2021
alone, there were almost 3,800 reported hate incidents targeting the Asian American
community, with the majority committed against women. In March 2021, a white
gunman murdered six women of Asian descent at Asian-owned spas in the Atlanta
area. Despite widespread public condemnation of such violence following the
Atlanta-area murders and other incidents, anti-Asian attacks continue at crisis levels.
      55.    Against this backdrop, the steep increase in AAPI voter participation in
the General and Runoff Elections is a testament to the active, multi-year efforts of
community groups—primarily Advancing Justice–Atlanta, which serves as a trusted
and respected community resource for culturally and linguistically specific voter
outreach and education. For example, Advancing Justice–Atlanta monitored and
offered nonpartisan voter assistance at over 40 voting locations during the General
Election and nearly 30 locations during the Runoff Elections, across multiple
counties and including during the early voting periods. Advancing Justice–Atlanta
trained hundreds of volunteers to both cover election protection shifts and provide


                                          20
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 21 of 47




interpretation in multiple languages. Additionally, through its multi-lingual hotline,
the organization informed hundreds of Georgia voters of their rights in their
preferred languages and, upon request, provided language assistance to those who
voted by mail or in person.
      56.    AAPI voters also relied on effective local elections administrators who
worked with community organizations like Advancing Justice–Atlanta to increase
voting access to AAPIs, particularly LEP voters, in their jurisdictions. In the General
Election, DeKalb County made available sample ballots in an Asian language,
Korean, for the first time in Georgia’s history. In the Runoff Elections, Cobb County
did the same.
      57.    Voting analyses show two notable trends with respect to how AAPIs
cast their votes in Georgia. First, AAPI voters rely disproportionately on absentee
ballots to vote. Recent data show that Georgia’s AAPI voters vote absentee-by-mail
at rates higher than every other racial group. During the General Election, nearly
40% of AAPI voters used mail-in voting, compared to about 26% of all voters on
average. And during the Runoff Elections, over 34% of AAPI voters voted by mail,
compared to less than 24% of all voters on average. Second, AAPIs
disproportionately apply for absentee ballots in Georgia; AAPI absentee-by-mail
ballot application rates exceeded the average in the Runoff Elections and the General
Election, including during the ten days prior to the General Election Day. The
percentage of AAPI voters who applied for mail-in ballots during that ten-day period
was significantly higher than for all voters.
      58.    At the same time, AAPI voters faced particular challenges to absentee-
by-mail voting. The absentee ballot applications that Secretary Raffensperger mailed
to Georgia voters ahead of the June 2020 primary were in English only. And despite


                                          21
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 22 of 47




the wide use of absentee-by-mail ballots in the June 2020 primary, Secretary
Raffensperger decided not to mail absentee ballot applications to voters again for the
General Election. As a result, elections officials in certain counties, including
DeKalb and Fulton County, stepped in to mail absentee ballot applications to voters
in their counties. Election officials in Gwinnett County voted to do the same, but the
county commission opposed the measure. Advancing Justice–Atlanta also urged
county officials to mail absentee ballot applications in certain Asian languages in
precincts with significant AAPI LEP populations, but to no avail. In the General
Election, AAPI absentee ballot applications were rejected at a rate more than two
times higher than the average.
      59.    There is widespread consensus that voting by mail is a safe and secure
form of voting. But in the lead-up to and in the aftermath of the General and Runoff
Elections, critics attacked the integrity of Georgia’s elections. The litany of legal
challenges that ensued—nearly all of which attempted to cast doubt on the
legitimacy of mail-in ballots—were repeatedly rejected, serving to further establish
that the Georgia elections were secure and fairly administered.
      60.    Indeed, Secretary Raffensperger, whose office conducted a thorough
audit and investigation into claims of wrongdoing, explained to the U.S. Congress
that “there is nowhere close to sufficient evidence to put in doubt the result of the
presidential contest in Georgia” and that his office did not “see[] anything out of the
ordinary scope of regular post-election issues.” Governor Brian Kemp also refuted
claims of fraud (calling them “simply a distraction”), and Lieutenant Governor Geoff
Duncan similarly characterized such claims as “misinformation that continues to fly
around.”




                                          22
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 23 of 47




   B. Racial Discrimination and Voting in Georgia
      61.    SB 202 is the latest iteration of Georgia’s decades-long campaign to
disenfranchise non-white voters through racially discriminatory voting laws. As the
federal courts have repeatedly observed, “[t]he history of [Georgia’s] segregation
practice and laws at all levels has been rehashed so many times that the Court can
all but take judicial notice thereof.” Brooks v. State Bd. of Elections, 848 F. Supp.
1548, 1560 (S.D. Ga. 1994). See also Johnson v. Miller, 864 F. Supp. 1354, 1379–
80 (S.D. Ga. 1994), aff’d and remanded, 515 U.S. 900 (1995) (“[W]e have given
formal judicial notice of the State’s past discrimination in voting, and have
acknowledged it in the recent cases.”); Ga. State Conf. of the NAACP v. Fayette
Cnty. Bd. of Comm’rs., 950 F. Supp. 2d 1294, 1314 (N.D. Ga. 2013), aff’d in part,
vacated in part, rev’d in part and remanded, 775 F.3d 1336 (11th Cir. 2015)
(“Generally, Georgia has a history chocked full of racial discrimination at all levels.
This discrimination was ratified into state constitutions, enacted into state statutes,
and promulgated in state policy. Racism and race discrimination were apparent and
conspicuous realities, the norm rather than the exception.”) (quoting Brooks, 848 F.
Supp. at 1560).
      62.    In recognition of the state’s history of racial discrimination, Georgia
became a covered jurisdiction under Section 5 of the VRA in 1965, which prohibited
Georgia from making changes to its election practices or procedures until the federal
government determined that the change “neither has the purpose nor will have the
effect of denying or abridging the right to vote on account of race or color.” 52
U.S.C. § 10304. Of the states previously subject to the VRA’s preclearance
requirements, Georgia is the only state that enacted voting restrictions across five
major categories studied by the U.S. Commission on Civil Rights: voter


                                          23
         Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 24 of 47




identification requirements, documentary proof of citizenship, voter purges, cuts to
early voting, and polling place closures or relocations.
         63.   In 2013, however, the U.S. Supreme Court’s decision in Shelby County
v. Holder invalidated the coverage provision that determined which jurisdictions
were subject to the Section 5 of the VRA—effectively barring enforcement of the
preclearance requirement. 570 U.S. 529 (2013). As a result, Georgia’s lawmakers
and other state officials immediately instated a wave of amendments to its elections
laws and policies in an unveiled effort to suppress communities of color, including
the AAPI community. Several post-Shelby examples are particularly relevant to
understanding how SB 202 builds on a sustained pattern of state governmental
efforts to disenfranchise Georgia’s AAPI community, among other communities of
color.
         64.   First, in advance of the November 2018 general election, the Secretary
of State, in administering the “exact match” protocol, froze approximately 53,000
voter registrations, 80% of which belonged to people of color. The “exact match”
protocol, which has existed in Georgia in some iteration since 2008, is a voter
registration protocol that places would-be voters in “pending” status if their voter
registration data does not exactly match the same information as it appears in other
state databases. In 2009, the U.S. Department of Justice (DOJ) criticized Georgia’s
protocol as “flawed” and “frequently subject[ed] a disproportionate number of
African-American, Asian, and/or Hispanic voters to additional and . . . erroneous
burdens on the right to register to vote.” The DOJ found that AAPI applicants were
more than twice as likely as their white counterparts to be flagged under “exact
match.”




                                          24
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 25 of 47




      65.    The “exact match” protocol has been the subject of extensive litigation.
And although in 2019 the Georgia General Assembly largely ended the protocol with
regard to identity data, eligible Georgia voters continue to be burdened by the
“citizenship match” portion of the protocol, which flags voters as potential
noncitizens based on data known to be outdated from the Department of Driver
Services. Many of the affected voters are AAPI, as they are often voters who recently
naturalized as citizens and/or obtained a Georgia driver’s license prior to
naturalization.
      66.    Second, in the wake of the Shelby County decision, Georgia’s Secretary
of State has been emboldened to aggressively purge voter registration rolls in a way
that disproportionately harms AAPI voters. In 2019 alone, the state removed 313,000
voters from the rolls on the grounds that they moved from their voter registration
address. A subsequent analysis revealed that 63.3% of the voters had not moved at
all and that the flawed purge process predominantly impacted non-white voters in
the Metro Atlanta region, where the majority of AAPI voters in Georgia reside.
      67.    Third, up until 2018, Georgia law illegally restricted who could assist
LEP voters as an interpreter in state and local elections. This policy imposed a
disproportionate burden on AAPI voters, given the high rates of limited English
proficiency in AAPI communities. Only in response to recent litigation does Georgia
now permit LEP voters access to assistance in all Georgia elections.
      68.    Fourth, the Georgia legislature has also repeatedly attempted to pass
laws that adversely impact the AAPI community’s ability to vote. For example, in
2016, 2018, 2019, and 2021, the General Assembly tried to pass bills that would
have required driver’s licenses for noncitizens to be stigmatized with terms like
“INELIGIBLE VOTER,” “NOT VOTER ID,” “NO LAWFUL STATUS,” and


                                         25
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 26 of 47




“NOT ACCEPTABLE FOR OFFICIAL PURPOSES,” which would require newly
naturalized citizens to obtain new identification just to vote.
      69.      Fifth, the legislature has also routinely attempted to make English the
state’s official language or otherwise prohibit government agencies from offering
services in any other language. Between 2014 and 2018, the Georgia Senate
introduced four different “English only” resolutions. All would have prohibited the
dissemination of ballots and other election-related documents in any language other
than English, which would not only discriminate against LEP voters but also violate
federal law.
      70.      SB 202 joins this long line of discriminatory attempts to target and
disenfranchise voters of color and LEP voters. Following the 2020 election cycle,
proponents of voting restrictions such as SB 202 have relied on racially charged
rhetoric to push for further voting restrictions that would disenfranchise AAPI
communities. Explicitly invoking discriminatory stereotypes to argue in favor of
restricting ballot access to AAPI voters, Representative Barry Fleming, the
Chairman of the House Special Committee on Election Integrity and regular sponsor
of other voting omnibus bills, referred to absentee ballots as being from the “shady”
part of town where you could get “shanghaied.” Tellingly, Fleming’s longstanding
history as a legislator includes the aforementioned “exact match” system in 2017
that led to the freezing of 53,000 voter registrations; the reduction of early voting
periods for municipal elections in 2014; and an attempt to codify the offense of
“conspiracy to commit election fraud” in 2005, despite no evidence of widespread
voter fraud.
      71.      More broadly, recent Georgia political campaigns have also been rife
with racial overtones. In 2020, Georgia Senator David Perdue belittled Vice


                                          26
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 27 of 47




President Kamala Harris’s name—which is of Asian origin—saying “Ka-ma-la, Ka-
ma-la, Kamala-mala-mala, I don’t know, whatever[.]” And in 2014, Asian American
candidate Tim Hur and Black candidate Renita Hamilton were the subject of
robocalls asking voters if they wanted to vote for “an Asian businessman or Africa-
American [sic] swim mom.”
      72.    In fact, Georgia’s political candidates have been attacked for having
names that merely sounded Asian. For example, Georgia Senator Jon Ossoff was
even attacked during his campaign for having a foreign-sounding name: “If someone
is going down the list, they’re gonna vote for somebody who is familiar… If you
just say ‘Ossoff,’ some folks are gonna think, ‘Is he Muslim? Is he Lebanese? Is he
Indian?’ It’s an ethnic-sounding name, even though he may be a white guy, from
Scotland or wherever.”
   C. The Challenged Laws
         1. SB 202’s Legislative History
      73.    After Georgians elected Jon Ossoff and Raphael Warnock—the first
Jewish American and Black U.S. Senators, respectively, to represent Georgia—the
Georgia General Assembly embarked on a relentless campaign to amend the state’s
voting laws. It formed the House Special Committee on Election Integrity, a 14-
member committee comprised overwhelmingly of white legislators with no AAPI
or Latine members. And during the 2021–22 legislative session, state legislators
introduced over 50 different bills that would restrict access to voting.
      74.    Through a rushed and close-doored legislative process that involved
virtually no input from AAPI state legislators, the Georgia General Assembly passed
SB 202 on March 25, 2021, just 79 days after the Runoff Elections, restricting voting
access for, inter alia, Georgia’s AAPI community.


                                          27
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 28 of 47




      75.    The first version of SB 202, introduced on February 18, 2021, was a
two-page bill that aimed to restrict the mailing of absentee ballot applications to
voters who had not previously requested, received, or submitted an absentee ballot.
In other words, at its core, SB 202 was set on curbing and seriously limiting the
ability of Georgia’s voters to cast absentee ballots.
      76.    In fact, from the start, state legislators made no attempt to veil their true
intent behind SB 202. Notably, Georgia House Speaker David Ralston stated that he
did not want every registered voter to receive an absentee ballot because that would
“certainly drive up turnout.” Given that voters of color—especially AAPI voters—
used absentee-by-mail ballots at high rates in the General and Runoff Elections,
Speaker Ralston’s comments evinced the legislator’s intent to deprive non-white
voters of ballot access.
      77.    Unsurprisingly, the legislative process itself was also racially tinged.
General Assembly members consistently thwarted groups representing communities
of color from participating in the legislative process. For example, the NAACP Legal
Defense & Educational Fund was not permitted to testify at two House Committee
hearings held on February 22 and 23, 2021, despite formally requesting an
opportunity to testify on multiple occasions beforehand.
      78.    The General Assembly was on notice that SB 202 would disparately
impact communities of color. For example, the Southern Poverty Law Center Action
Fund warned legislators that the bill was a calculated attempt to adversely impact
minoritized groups, citing provisions such as the photo ID requirement for absentee
ballots as disproportionately affecting people of color. In addition to public outcry
over SB 202, government committees such as the Secretary of State’s Bipartisan
Task Force for Safe, Secure, and Accessible Elections stated their “concern[s] that


                                           28
          Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 29 of 47




the legislative process is proceeding at a pace that does not allow for full examination
of all factors that must be considered.”
      79.      On March 22, 2021, Advancing Justice–Atlanta submitted written
testimony opposing the restrictions on absentee voting outlined in SB 202,
highlighting the harm they would cause to AAPI voters in Georgia. The testimony
included data on the high rates of voting by mail within the AAPI community; the
already high rates of rejection of absentee ballot applications of AAPI voters; and
descriptions of the specific harms that would befall LEP voters and new or first-time
voters.
      80.      Nevertheless, the General Assembly jammed SB 202 through the
legislative process without notice to advocates, voters, or, at times, even other
legislators. Few non-white legislators—and no AAPI legislators—were involved in
the drafting of the bill or able to offer amendments. Ignoring testimony by
Advancing Justice–Atlanta and other civil rights and community interest groups, the
General Assembly rushed SB 202 through the House and Senate in a process that
deviated from common practice. The House passed SB 202 on March 25, 2021 and
immediately transmitted the bill to the Senate without convening a conference
committee. The Senate brought the bill to a vote just hours later, over objections by
state Senators. What began as a two-page bill had, by then, ballooned into a nearly
hundred-page bill with countless provisions aimed to disenfranchise voters of color,
including AAPI voters.
      81.      On March 25, 2021, Governor Brian Kemp signed SB 202 into law in,
quite literally, a closed-door ceremony. State Representative Park Cannon, a Black
woman, was arrested and forcibly removed from the State Capitol by state troopers
after knocking on Governor Kemp’s office door to try to witness the bill signing.


                                           29
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 30 of 47




            2. Impact of SB 202 Provisions on the AAPI Community
                 a. Restricted Timeframes to Request and Receive Absentee
                    Ballots
      82.     For decades, Georgians have relied on absentee-by-mail voting
procedures. Mail-in voting affords voters more time to study the issues and
candidates on the ballot; allows vote-casting even when a voter has an inflexible
work schedule or other obligations on Election Day; enables voters to comfortably
access language assistance; and obviates the need for special transit arrangements to
a polling place. Absentee-by-mail voting has been and continues to be a crucial
means to advance equitable participation in Georgia’s political processes.
      83.     Prior to SB 202’s enactment, a voter could request an absentee ballot
by providing certain basic information, such as the current address at which they are
registered to vote, their signature or the signature of the eligible relative requesting
the ballot on their behalf, and, if applicable, the signature of the person assisting
them. Additionally, before SB 202, voters could request an absentee ballot from 180
days prior to an election through the Friday before Election Day.
      84.     In addition, county boards of registrars were previously required to mail
absentee ballots to eligible applicants between 45 to 49 days prior to presidential and
general primary elections, other than municipal elections, and special elections in
which a candidate for federal office appears on the ballot.
      85.     SB 202 restricts the timeframes for absentee-by-mail voting in two key
ways. First, Section 25 of SB 202 delays and compresses the time period during
which a voter may request an absentee ballot. Unless a voter is hospitalized, SB 202
reduces the time a voter can request an absentee ballot from 180 days to 78 days
prior to an election and requires that the application be received by the county


                                          30
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 31 of 47




election administrator at least 11 days prior to the election. Second, Section 27 of
SB 202 delays the issuance of absentee ballots by 20 days; now, the board of
registrars need only mail absentee ballots to eligible applicants 25 to 29 days prior
to a qualifying election.
      86.    By shortening the window in which a voter may request an absentee
ballot, and delaying the issuance of absentee ballots to eligible applicants, SB 202
restricts access to absentee-by-mail voting. Such a restriction discriminates against
and disproportionately impedes the franchise of AAPIs, who vote by mail at higher
rates than any other racial group in Georgia.
      87.    During the General Election, AAPI voters relied on absentee-by-mail
voting at a rate higher than any other racial group. Approximately 40% of AAPI
voters cast absentee-by-mail ballots, compared to the statewide absentee-by-mail
voting rate of around 26%. Similarly, during the Runoff Elections, approximately
34% of AAPI voters cast absentee-by-mail ballots, compared to the statewide
absentee-by-mail voting rate of around 24%.
      88.    AAPI voters, who are more likely to be LEP or first-time voters, often
require more time and language assistance to review ballot materials and cast their
ballots. This is the case for certain Plaintiffs who required assistance from family
members and/or organizations such as Advancing Justice–Atlanta. In the event that
the board of registrars or absentee ballot clerk identifies a mismatch regarding
records of a voter’s identifying information, that voter will, under SB 202, have less
time to cure the discrepancy. A reduced timeline to apply for and receive an absentee
ballot severely burdens or outright denies AAPI voters the right to vote.
      89.    Moreover, historically, Georgia’s AAPI absentee-by-mail applicants
more often submitted absentee ballot applications in the ten-day period before


                                         31
          Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 32 of 47




Election Day, when compared to overall rates of submission of Georgia vote-by-
mail applications. Thus, a reduction in the application submission window has a
disproportionate impact on their ability to participate in elections. All Georgia voters
will be affected by SB 202’s limitations on the opportunity to apply for and receive
absentee ballots, but the law has a disproportionate, discriminatory impact on AAPI
voters.
      90.      In light of the current climate of anti-Asian violence and the historical
record of threats against people of color in Georgia, AAPIs are disproportionately
harmed by the restriction of this voting option. Many AAPIs have been fearful or
reluctant to go to the polls or other public places because of the anti-Asian sentiment
and outright violence that has escalated and publicly pervaded since the outbreak of
the COVID-19 pandemic. The option to apply for and receive an absentee ballot by
mail has therefore been an essential means by which AAPIs can vote safely and
securely without risking their lives, or enduring harassment or physical violence.
      91.      Proponents of SB 202 have failed to identify or offer any concrete facts
to support a valid justification for compressing the time frame for requesting an
absentee ballot, nor for shortening the window that an eligible voter has to review
absentee ballot materials before the election. According to multiple statements by
Governor Kemp, Lieutenant Governor Duncan, Secretary Raffensperger, and former
Georgia voting systems implementation manager Gabriel Sterling (current chief
operating officer for the Secretary), there was no evidence of widespread vote-by-
mail fraud in Georgia, nor has there ever been.




                                           32
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 33 of 47




                b. Barriers to Access Secure Ballot Drop Boxes
      92.    Before SB 202, Georgia voters enjoyed the ability to safely and
securely cast their ballots in one of 330 drop boxes in Georgia, most of which were
freestanding outside of a building and often accessible 24 hours a day.
      93.    Before SB 202, drop box locations were permitted to open as early as
49 days before Election Day, and did not close until 7:00 p.m. on Election Day.
      94.    In the 2020 election cycle, counties were required to monitor each drop
box through 24/7 video surveillance to ensure security of drop box voting and
mandated to retain the video footage for 30 days following certification of an
election. Elections officials were also required to collect ballots from each drop box
at least once every 24 hours and complete documentation indicating the time, date,
location, and number of ballots collected.
      95.    The statewide use of drop boxes in the 2020 election cycle ensured
voters had meaningful and continuous access to secure ballot drop-off locations. By
using drop boxes, voters did not have to assume the risk of mail delays but could
still avoid the crowds and long lines associated with in-person voting. Drop boxes
were and continue to be necessary to providing equitable voting options for Georgia
voters, including AAPIs.
      96.    SB 202 restricts access to these drop boxes by limiting their locations,
mandating they be placed indoors, and restricting their dates and hours of operation.
      97.    First, Section 26 of SB 202 diminishes the availability of drop boxes to
one per county, plus the lesser of one per every 100,000 “active registered voters”
in the county or one per advance voting location in the county. This numerical limit
severely reduces drop boxes in counties across Georgia, affecting both densely and
sparsely populated counties.


                                         33
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 34 of 47




      98.      Second, SB 202 requires drop boxes to be established in the office of
the board of registrars or absentee ballot clerk or inside an advance voting location.
Only during Governor-declared emergencies may drop boxes be located outside.
      99.      Third, SB 202 restricts drop boxes to be open only during the hours of
operation of a registrar’s office or advance voting location, mandating that they
otherwise be closed. Also under the newly signed law, advance voting is only
required between the hours of 9:00 a.m. through 5:00 p.m. on weekdays and certain
weekend days, commencing on the fourth Monday prior to an election and ending
the Friday before Election Day. County registrars may in their discretion extend the
hours, but only to, at maximum, 7:00 a.m. to 7:00 p.m. This restriction would impact
the individual named Plaintiffs who used ballot drop boxes after business hours
during the General and/or Runoff Elections.
      100. Indeed, these restrictions disproportionately impose a discriminatory
and unnecessary burden on voters of color, including AAPI voters, by reducing safe,
convenient, and reliable means to return mail-in ballots in populous, metro counties
with significant non-white populations. For example, in Gwinnett County, whose
population is approximately 50% non-white and 12.5% AAPI, there were 23 ballot
drop boxes during the 2020 election cycle. Under SB 202, that number will dwindle;
likely, only six drop boxes will be permitted for a county of over 936,000 residents.
Similarly, Fulton County, a county with over one million residents and the second
largest AAPI population in the state, offered 36 drop boxes during the 2020 election
cycle. But SB 202 would force Fulton County to cut the number of drop boxes to as
few as nine.




                                          34
          Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 35 of 47




      101. Proponents of SB 202 have failed to identify or offer any concrete facts
to support a valid justification for reducing access to ballot drop boxes. There is no
evidence that drop boxes were unsafe, ineffective, or susceptible to voter fraud.
                  c.   Prohibition Against Proactive Mailing of Ballot
                       Applications
      102. In advance of the June 2020 primary election, in the midst of a global
pandemic, Secretary Raffensperger authorized the state’s mailing of absentee ballot
applications to all registered voters in Georgia.
      103. In recent elections, when the state declined to, election officials in
Fulton County and DeKalb County opted to mail absentee ballot applications to all
eligible voters within county lines. The proactive mailing of absentee ballot
applications increased voting access, particularly for AAPI voters, who are more
likely to be LEP or first-time voters unfamiliar with processes to request ballots.
      104. Now, Section 25 of SB 202 prohibits all election officials from sending
absentee ballot applications except upon the request of a voter or authorized relative.
Prohibiting election officials from proactively mailing absentee ballot applications
significantly and disproportionately harms AAPI and other LEP voters. To request
an absentee ballot, voters must now access and navigate the website of the Secretary
of State or their election superintendent and registrar. Since the Secretary of State’s
website and most county board of elections’ websites are available exclusively in
English, the application request process is severely burdensome for AAPI LEP
voters.
      105. This provision of SB 202 also harms Advancing Justice–Atlanta and
other community organizations who engage in GOTV efforts with AAPI
communities. If election officials proactively mailed absentee ballot applications to


                                          35
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 36 of 47




all eligible Georgia voters, Advancing Justice–Atlanta would not need to devote
significant resources to educating voters on how to request absentee ballots and
assisting voters in that process.
      106. Moreover, SB 202 imposes significant burdens on nongovernmental
organizations—such as Advancing Justice–Atlanta—who send absentee ballot
applications to LEP voters or other voters who need assistance with navigating the
voting process. With the passage of SB 202, Advancing Justice–Atlanta must now
ensure that absentee ballot applications they distribute are accompanied by a
disclaimer form that is subject to particular text, formatting, and color contrast
requirements.
      107. Advancing Justice–Atlanta must also obtain and assess election data to
ensure that it does not mail absentee ballot applications to any voters who have
already “requested, received, or voted” an absentee ballot. Even if a voter has not
timely received an absentee ballot, Advancing Justice–Atlanta will not be able to
send them an application if they still require a ballot due to an unfulfilled request.
      108. Proponents of SB 202 have failed to identify or offer any concrete facts
to support a valid justification for outright banning state and local election officials
from proactively mailing ballot applications to eligible voters. There is no evidence
of fraud associated with increased access to applications. Indeed, as has been the
case since long before SB 202, ballot applications are subject to a thorough process
in order to verify the voting eligibility of the applicant.
                 d. Additional and Burdensome Identification Requirement
      109. SB 202 also imposes burdensome voter identification requirements for
mail-in voting. Specifically, Section 25 of SB 202 newly requires that, when
requesting an absentee-by-mail ballot, the voter provide their Georgia’s driver’s


                                           36
         Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 37 of 47




license or Georgia state identification card number, in addition to their registration
address and date of birth. SB 202 further demands that a voter who does not have a
Georgia driver’s license or state ID card instead provide a photocopy or electronic
image of a utility bill, bank statement, government check, paycheck, or other
government document containing the name and address of the voter.
         110. AAPIs are less likely than white Americans to have state-issued
licenses or identification cards, forcing more AAPI voters requesting a mail-in ballot
to collect and present by photocopy or electronic image additional information, even
after they have already provided unique identifying data. These extra steps add cost
and hardship to the voting process and increase the likelihood that an eligible voter
will have their ballot application disqualified due to mistakes or confusion regarding
these additional procedural requirements.
         111. By requiring those who lack state-issued identification to clear
additional procedural hurdles to vote by mail, this provision of SB 202 inflicts a
substantial burden on voters. That burden falls disproportionately on LEP voters,
who are both more likely to be required to provide the additional documentation and
more likely to require assistance to understand how to meet the additional
identification requirements.
         112. Proponents of SB 202 have failed to identify or offer any concrete facts
to support a valid justification for imposing this onerous, additional identification
requirement. There is no evidence that the prior requirements of registration address,
date of birth, and signature comparison were insufficient to guard against voting
fraud.




                                           37
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 38 of 47




                e. Criminalization of Assistance in Returning Completed
                    Ballot Applications
      113. In previous election cycles, as a part of their voter registration and
GOTV efforts, Advancing Justice–Atlanta volunteers and staff provided blank
absentee applications to voters; assisted voters with completing the applications as
needed; and, to minimize the burden on voters, returned completed absentee ballot
applications to elections officials. SB 202 now criminalizes aspects of Advancing
Justice–Atlanta’s voter assistance to community members.
      114. Specifically, SB 202 criminalizes any person or entity’s “handling” or
returning of a voter’s completed ballot application, subject to limited exceptions.
This provision would criminalize the efforts of an Advancing Justice–Atlanta staff
member who assists an eligible voter with returning their application, despite
obtaining the consent of the voter, unless that staff member is a relative of the voter
or the voter is LEP or physically disabled and receiving assistance.
      115. SB 202’s criminalization of application return assistance places an
undue burden on eligible voters, limiting the available means by which they can
submit their completed applications and obtain an absentee ballot. Such restrictions
on assistance are especially harmful to first-time or LEP voters who are unfamiliar
with or may be intimidated by voting protocols; voters who are elderly, physically
disabled, or otherwise have limited mobility; and voters with limited access to
transportation or mail services, including rural voters. The harm is only compounded
by the other provisions of SB 202 that further shorten and complicate the absentee-
by-mail voting process.
      116. This provision of SB 202 also imposes burdens on Advancing Justice–
Atlanta and other community organizations which engage in GOTV efforts with


                                          38
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 39 of 47




AAPI communities. Under SB 202, Advancing Justice–Atlanta will need to devote
more resources to educating voters on the narrow circumstances under which anyone
other than the voter is authorized to return or handle their completed absentee ballot
applications.
      117. Proponents of SB 202 have failed to identify or offer any concrete facts
to support a valid justification for constraining the means by which a absentee ballot
application may be submitted. There is no evidence of fraud associated with
assistance in returning absentee ballot applications, including by nonpartisan
organizations like Advancing Justice–Atlanta.
                                 CLAIMS FOR RELIEF
                                 COUNT ONE
                 Violation of Section 2 of the Voting Rights Act
                            52 U.S.C. § 10301, et seq.
        (Intentional Racial Discrimination and Discriminatory Results)
      118. Plaintiffs re-allege and incorporate by reference all prior paragraphs as
though fully set forth herein.
      119. Section 2 of the Voting Rights Act of 1965, 52 U.S.C. § 10301(a),
prohibits voting laws, policies, or practices that “result[] in a denial or abridgement
of the right of any citizen of the United States to vote on account of race or color[.]”
      120. Section 2 requires a “totality of the circumstances” analysis that
includes factors such as:

      the history of voting-related discrimination in the State or political
      subdivision; the extent to which voting in the elections of the State
      or political subdivision is racially polarized; the extent to which the
      State or political subdivision has used voting practices or procedures
      that tend to enhance the opportunity for discrimination against the
      minority group, such as unusually large election districts, majority
      vote requirements, and prohibitions against bullet voting; the


                                          39
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 40 of 47




      exclusion of members of the minority group from candidate slating
      processes; the extent to which minority group members bear the
      effects of past discrimination in areas such as education,
      employment, and health, which hinder their ability to participate
      effectively in the political process; the use of overt or subtle racial
      appeals in political campaigns; and the extent to which members of
      the minority group have been elected to public office in the
      jurisdiction.
Thornburg v. Gingles, 478 U.S. 30, 44–45 (1986). In violation of the rights of
Individual Plaintiffs’ right to vote and Organizational Plaintiff’s right to not be
burdened with the expenditure and diversion of limited organizational resources to
address discriminatory restrictions on the right to vote, SB 202 (1) restricts the
timeframe to request and receive absentee ballots; (2) limits access to secure drop
boxes; (3) prohibits election officials’ proactive mailing of ballot applications; (4)
imposes burdensome and unnecessary additional identification requirements for
requesting absentee ballots; and (5) criminalizes certain return of completed ballot
applications.
      121. SB 202 violates Section 2 of the VRA because the challenged
provisions were adopted for the purpose of denying voters of color full and equal
access to the political process.
      122. SB 202 further violates Section 2 of the VRA because, given the totality
of the circumstances alleged herein, the challenged provisions, individually and
cumulatively, will disproportionately deny voters of color an equal opportunity to
participate in the political process and to elect representatives of their choice by
denying or abridging their right to vote. Specifically, SB 202 interacts with
historical, socioeconomic, and other electoral conditions in Georgia to prevent voters
of color, particularly AAPI voters, from having an equal opportunity to participate
in the political process on account of their race or color.


                                          40
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 41 of 47




                                  COUNT TWO
                     Fourteenth and Fifteenth Amendments
                    U.S. Const. amend., XIV; 42 U.S.C. §1983
                        (Intentional Race Discrimination)
      123. Plaintiffs re-allege and incorporate by reference all prior paragraphs as
though fully set forth herein.
      124. 42 U.S.C. § 1983 authorizes suits for the deprivation of a right secured
by the Constitution or the laws of the United States caused by a person acting under
the color of state law.
      125. Section 1 of the Fourteenth Amendment to the United States
Constitution provides:

      No state shall make or enforce any law which shall abridge the
      privileges or immunities of citizens of the United States; nor shall any
      state deprive any person of life, liberty, or property, without due process
      of law; nor deny to any person within its jurisdiction the equal
      protection of the laws.

      126. Section 1 of the Fifteenth Amendment to the United States Constitution
provides:

      The right of citizens of the United States to vote shall not be denied or
      abridged by the United States or by any State on account of race, color,
      or previous condition of servitude.

      127. Discriminatory intent may be established by proof that the defendants
used race as a motivating factor in their decisions. Vill. of Arlington Heights v.
Metro. Hous. Dev. Corp., 429 U.S. 252, 265 (1977).
      128. SB 202 violates the Fourteenth Amendment to the United States
Constitution, pursuant to 42 U.S.C. § 1983, because it was purposefully enacted and




                                          41
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 42 of 47




operates to deny, abridge, or suppress the right to vote of otherwise eligible voter on
account of race or color.
      129. SB 202 violates the Fifteenth Amendment to the United States
Constitution, pursuant to 42 U.S.C. § 1983, because Defendants intentionally
enacted and operate the law to deny, abridge, or suppress the right to vote on account
of race or color.
      130. The facts alleged herein reveals that SB 202 was enacted, at least in
part, with a racially discriminatory intent to disenfranchise AAPI voters and other
voters of color in violation of the United States Constitution.
      131. Georgia’s long history and ongoing record of racial discrimination in
the context of voting, the known and reasonably foreseeable discriminatory impact
of SB 202, the sequence of events and substantive departures from the normal
legislative process which resulted in the enactment of SB 202, and the tenuousness
of the stated justifications for SB 202 raise a strong inference of a discriminatory
purpose in violation of the Fourteenth Amendment.
                                COUNT THREE
                       First and Fourteenth Amendments
                    U.S. Const. amend. XIV; 42 U.S.C. §1983
                      (Undue Burden on the Right to Vote)
      132. Plaintiffs re-allege and incorporate by reference all prior paragraphs as
though fully set forth herein.
      133. State election administration practices may not place burdens upon a
plaintiff’s First and Fourteenth Amendment rights to vote unless relevant and
legitimate state interests of sufficient weight necessarily justify the magnitude and
character of the burdens imposed. See Burdick v. Takushi, 504 U.S. 428, 434 (1992);
Anderson v. Celebrezze, 460 U.S. 780, 789 (1983). The more a challenged law


                                          42
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 43 of 47




burdens the right to vote, the more strictly must it be scrutinized. Democratic Exec.
Comm. of Fla. v. Lee, 915 F.3d 1312, 1318–19 (11th Cir. 2019). Even slight burdens
must be justified by relevant and legitimate state interests of sufficient weight.
Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 191 (2008) (Stevens, J.,
controlling op.).
      134.     The challenged provisions of SB 202 collectively and individually
impose severe and, at a minimum, significant burdens on eligible Georgia voters’
right to vote. In particular, SB 202 imposes additional barriers to voting absentee-
by-mail. These barriers disproportionately affect AAPI voters, who heavily rely
upon absentee-by-mail voting.
      135. It is well established that absentee voter fraud in Georgia—the
purported justification for these restrictive measures—is virtually non-existent.
According to the Arizona State University, there have been only six instances of
absentee voter fraud alleged in Georgia from 2000-2012, and only four of those
resulted in a plea, consent order, or conviction. That study was updated in 2016, and
again found a negligible rate of voter fraud that resulted in a successfully
prosecution.
      136. SB 202 imposes additional and superfluous identification requirements
for absentee voters; restrictions on outdoor drop boxes that curb the availability of
safe and reliable methods of returning absentee ballots; and restrictions preventing
election officials and organizations from even distributing absentee ballot
applications or assisting voters in returning them.




                                         43
        Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 44 of 47




        137. None of the burdens imposed by the challenged provisions of SB 202
are reasonably related to, let alone necessary to achieve, any sufficiently weighty
legitimate state interest. The burdens imposed by the challenged provisions of SB
202 accordingly lack any constitutionally adequate justification, and must be
enjoined.
                              PRAYER FOR RELIEF
        WHEREFORE, Plaintiffs respectfully request that this Court:
        1.    Declare that the challenged provisions of SB 202 violate the
Fourteenth and Fifteenth Amendment to the U.S. Constitution and Section 2 of the
Voting Rights Act’s prohibitions on discriminatory purpose;
        2.    Declare that the challenged provisions in SB 202 violate the results
prong of Section 2 of the Voting Rights Act;
        3.    Declare that the challenged provisions of SB 202 violate the First and
Fourteenth Amendments to the U.S. Constitution as undue burdens on the right to
vote;
        4.    Enjoin Defendants, their agents, officers, employees, successors, and
all persons acting in concert with them from enforcing or giving any effect to the
challenged provisions of S.B. 202, including enjoining Defendants from
conducting any elections utilizing those provisions;
        5.    Award Plaintiffs their costs, expenses, and reasonable attorneys’ fees
incurred in the prosecution of this action, as authorized by, inter alia, 42 U.S.C. §
1988 and other applicable laws; and
        6.    Grant such other and further relief as may be just and equitable.




                                          44
       Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 45 of 47




Respectfully submitted this 27th day of April, 2021.


/s/ Phi Nguyen
PHI NGUYEN (Georgia Bar No.               NIYATI SHAH*
578019)                                   TERRY AO MINNIS*º
HILLARY LI (Georgia Bar No.               ASIAN AMERICANS
898375)                                   ADVANCING JUSTICE–AAJC
ASIAN AMERICANS                           1620 L Street, NW, Suite 1050
ADVANCING JUSTICE–                        Washington, DC 20036
ATLANTA                                   202 815 1098 (Telephone)
5680 Oakbrook Parkway, Suite 148          202 296 2318 (Facsimile)
Norcross, Georgia 30093                   nshah@advancingjustice-aajc.org
404 585 8446 (Telephone)                  tminnis@advancingjustice-aajc.org
404 890 5690 (Facsimile)
pnguyen@advancingjustice-atlanta.org
hli@advancingjustice-atlanta.org          LEO L. LAM*
                                          R. ADAM LAURIDSEN*
                                          CONNIE P. SUNG*
EILEEN MA*                                CANDICE MAI KHANH NGUYEN*
ASIAN AMERICANS                           KEKER, VAN NEST AND PETERS
ADVANCING JUSTICE–ASIAN                   LLP
LAW CAUCUS                                633 Battery Street
55 Columbus Avenue                        San Francisco, CA 94111-1809
San Francisco, CA 94111                   415 391 5400 (Telephone)
415 896 1701 (Telephone)                  415 397 7188 (Facsimile)
415 896 1702 (Facsimile)                  llam@keker.com
eileenm@advancingjustice-alc.org          alauridsen@keker.com
                                          csung@keker.com
                                          cnguyen@keker.com

                                             Attorneys for Plaintiffs
                                             *Admitted pro hac vice
                                             º Not admitted in D.C.




                                        45
          Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 46 of 47




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


 ASIAN AMERICANS ADVANCING                 )
 JUSTICE–ATLANTA,                          )
                                           )
         Plaintiff,                        )
                                           )
         v.                                )
                                           )
  BRAD RAFFENSPERGER, in his               )
  official capacity as the Georgia         )
  Secretary of State; REBECCA              )
  SULLIVAN, in her official capacity as ) Civil Action No. 1:21-cv-01333-JPB
  the Vice Chair of the Georgia State      )
  Election Board; DAVID WORLEY, in ) CERTIFICATE OF
  his official capacity as a member of the ) COMPLIANCE
  Georgia State Election Board;            )
  MATTHEW MASHBURN, in his                 )
  official capacity as a member of the     )
  Georgia State Election Board; and        )
  ANH LE, in her official capacity as a )
  member of the Georgia State Election )
  Board, et al.                            )
            Defendants.


                          CERTIFICATE OF COMPLIANCE
          I hereby certify that the foregoing document has been prepared in accordance
with the font type and margin requirements of L.R. 5.1, using font type of Times
New Roman and a point size of 14.
Dated: April 27, 2021


                                   /s/ Phi Nguyen
                                   PHI NGUYEN
                                   Counsel for Plaintiff
                                   ASIAN AMERICANS ADVANCING JUSTICE–
                                   ATLANTA


1676357
          Case 1:21-cv-01333-JPB Document 27 Filed 04/27/21 Page 47 of 47




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


 ASIAN AMERICANS ADVANCING                 )
 JUSTICE–ATLANTA,                          )
                                           )
         Plaintiff,                        )
                                           )
         v.                                )
                                           )
  BRAD RAFFENSPERGER, in his               )
  official capacity as the Georgia         )
  Secretary of State; REBECCA              )
  SULLIVAN, in her official capacity as ) Civil Action No. 1:21-cv-01333-JPB
  the Vice Chair of the Georgia State      )
  Election Board; DAVID WORLEY, in )
  his official capacity as a member of the ) CERTIFICATE OF SERVICE
  Georgia State Election Board;            )
  MATTHEW MASHBURN, in his                 )
  official capacity as a member of the     )
  Georgia State Election Board; and        )
  ANH LE, in her official capacity as a )
  member of the Georgia State Election )
  Board, et al.                            )
            Defendants.


                            CERTIFICATE OF SERVICE
          I hereby certify that on April 27, 2021, I electronically filed this document
with the Clerk of Court using the CM/ECF system which will automatically send
email notification of such filing to the attorneys of record.
Dated: April 27, 2021


                                   /s/ Phi Nguyen
                                   PHI NGUYEN
                                   Counsel for Plaintiff
                                   ASIAN AMERICANS ADVANCING JUSTICE–
                                   ATLANTA


1676381
